H7-/5"
                                  ELECTRONIC RECORD




COA#       06-13-00223-CR                        OFFENSE:        49.04


           Jessica Nicole Nance v. The State
STYLE:     0f Texas                              COUNTY:         Hunt

COA DISPOSITION:       Affirmed                  TRIAL COURT: County Court at Law No. 1


DATE: 11/10/14                     Publish: No   TC CASE #:      CR1101695




                        IN THE COURT OF CRIMINAL APPEALS


         Jessica Nicole Nance v. The State of
STYLE:   Texas                                        ccA»              1^7-/5'
         PRO SB                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Rf&jeJ                                       JUDGE:

DATE:      OS~//3 /&D/S                               SIGNED:                       PC:

JUDGE:     /k< LCoA^tie^-.                            PUBLISH:                      DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD